Title: Enclosure: Washington’s Plans for His River, Union, and Muddy Hole Farms, 10 December 1799
From: Washington, George
To: Anderson, James

 

[10 December 1799]

River-Farm
Crops for, & operations thereon, for the year 1800
Field No. 1—Is now partly in Wheat. Part thereof is to be sown with Oats. another part may be sown with Pease, broadcast. Part is in meadow, and will remain so. and the most broken, washed, & indifferent part, is to remain uncultivated; but to be harrowed & smoothed in the Spring, and the worst parts thereof (if practicable) to be covered with litter, straw, weeds or any kind of vegitable Rubbish to prevent them from running into gullies.
No. 2—One fourth is to be in Corn, and to be sown with wheat; another fourth is to be in Buckwheat and Pease, half of it in the one, and half of it in the other, sown in April; to be plowed in as a green dressing; and by actual experiment, to ascertain which is best. The whole of this fourth is to be sown with Wheat also; another fourth part is to be naked fallow for wheat; and the other, and last quarter, to be appropriated for Pumpkins, Simlins, Turnips[,] Yateman Pease (in hills), and such other things of this kind as may be required—and to be sown likewise with Rye after they are taken off, for Seed.
No. 3—Is now in wheat, to be harvested in the year 1800; the stubble of which, immediately after Harvest, is to be plowed in and sown thin with Rye; and such parts thereof as are low, or produces a luxurient growth of grain, is to have grass-seeds sprinkled over it. The whole for Sheep to run on, in the day, (but housed at night) during the winter and spring months. If it should be found expedient, part thereof in the spring might be reserved, for the purpose of Seed.
No. 4—Will be in Corn, and is to be sown in the Autumn of that year with Wheat, to be harvested in 1801—and to be treated in all respects as has been directed for No. 3, the preceeding year. It is to be manured, as much as the means will permit, with such aids as can be procured during the present Winter, and ensuing Spring.
Nos. 5, 6, 7 and 8—Are to remain as they are, but nothing suffered

to run upon them; as ground will be allotted for the sole purpose of Pasturage, and invariably used as such.
Clover-Lots
No. 1—Counting from the Spring branch, is to be planted in Potatoes.
No. 2—That part thereof which is now in Turnips, is to be sown with Oats & clover; the other part, being now in clover, is to remain so until it comes into Potatoes, by rotation.
No. 3—Is also in Clover at present, and is to remain so, as just mentioned, for No. 3.
No. 4—Is partly in Clover, and partly in Timothy, & so to be, until its turn for Potatoes.
The rotation for these Lots
Invariably is to be—1st Potatoes, highly manured; 2d Oats, & clover sown therewith; 3d Clover; 4th Clover. Then to begin again with Potatoes, and proceed as before. The present Clover lots must be Plastered.
All green Sward, rough ground, or that wch is heavily covered with weeds, bottle brush grass, and such things as by being turned in will ferment, putrify, & ameliorate the Soil, should be plowed in, in Autumn, and at such times in Winter, as can be done while the ground is dry, and in condition for it.
Pasture-Grounds
The large lot adjoining the Negro houses and Orchd, is to have Oats sown on the Potatoe and Pumpkin ground; with which, and on the Rye also, in that lot and on the Mellon part, orchard-grass seeds are to be sown; and thereafter to be kept as a standing calf pasture; and for Ewes (which may require extra: care) at yeaning, or after they have yeaned.
The other large lot, North East of the Barnlan⟨e⟩ is to be appropriated, always, as a Pasture for the Milch Cows; and probably working Oxen, during the Summer Season.
The Woodland, and the old field, commonly called Johnstons, are designed for Common Pasture—and to be so applied, always. to which, if it should be found inadequate to the Stock of the Farm, Field No. 8 and the Woodland therein, may be added.
Meadows
Those already established, and in train, must continue; and the next to be added to them, is the Arm of the Creek which runs up to the Spring house, & forks; both prongs of which must be




grubbed, and wrought upon at every convenient moment when the weather will permit, down to the line of the Ditch which encloses the lots for clover &ca.
And as the fields come into cultivation—or, as labour can be spared from other work, and circumstances will permit, the heads of all the Inlets in them must be reclaimed, and laid to grass—whether they be large, or small; & inasmuch as nothing will run on or can tresspass upon, or injure the Grass; no fencing being req[uire]d.
Mud—for—Compost
The season is now too far advanced, and too cold to be engaged in a work that will expose the hands to wet: but, it is of such essential importance that it should be set about seriously, and with spirit next year, for the Summers Sun, & Winters frost to prepare it for the Corn, & other Crops of 1801, that all the hands of the Farm, not indispensably engaged in the Crops, should, so soon as Corn planting is compleated in the spring, be uninterruptedly employed in raising Mud from the Pocosons, & even from the bed of the Creek, into the Scow; and the Carts, so soon as the Manure for the Corn & Potatoes in 1800 is carried out is to be incessantly drawing it to compost heaps in the field, which is to be manured by it. What number of hands can be set apart for this all important work, remains to be considered, and decided upon.
Penning Cattle—& folding Sheep.
On the fields intended for Wheat, from the first of May, when the former should be turned out to Pasture, until the first of November, when they ought to be Housed, must be practiced invariably: and to do it with regularity & propriety, the Pen for the first, & the fold for the latter, should be proportioned to the number of each kind of Stock; and both these to as much ground as they will manure sufficiently, in the space of a Week, for Wheat; beyond which they are not to remain in a place, except on the poorest spots; and even these had better be aided by litter or something else than to depart from an established rule of removing the Pens on a certain day in every week: For in this, as in everything else, system is essential to carry on business well, & with ease.
Feeding
The work horses and Mules are always to be in their Stalls—& well littered & cleaned when they are out of Harness; and they are to be plenteously fed with cut straw, and as much chopped Grain, Meal, or Bran, with a little salt mixed therewith, as will keep them

always in good condition for work; seeing also that they are watered, as regularly as they are fed. this is their winter feed: for Spring, Summer and Autumn, it is expected that Soiling of them on green food—first with Rye, then with Lucern, and next with Clover, with very little grain, will enable them to perform their Work.
The Oxen, and other horned Cattle, are to be housed from the first of November, until the first of May; and to be fed as well as the means on the Farm will admit. The first (Oxen) must always be kept in good condition. Housed in the Stalls designed for them. and the Cows (so many of them as can find places) on the opposite side—The rest, with the other Cattle, must be in the newly erected Sheds; and the whole carefully Watered every day. The Ice, in frosen weather, being broken, so as to admit them to clean Water.
With respect to the Sheep, they must receive the best protection that can be given them this Winter; against the next, I hope they will be better provided for.
And with regard to the Hogs, the plan must be to raise a given number of good ones, instead of an indiscriminate number of indifferent ones—half of which die, or are stolen before the period arrives for putting them up as porkers. To accomplish this, a sufficient number of the best Sows should be appropriated to the purpose; and so many pigs raised from them as will ensure the quantity of Pork the Farm ought to furnish. Whether it will be most advisable to restrain these hogs from running at large or not, can be decided with more precision after the result of those now in close pens are better known. The exact quantity of Corn used by those which are now in Pens should be ascertained, and regularly reported, in order to learn the result.
Stables—and—Farm Pens
These ought to be kept well littered, and the Stalls clean; as well for the comfort of the Creatures that are contained in them, as for the purpose of manure; but as straw canot be afforded for this purpose, Leaves, & such spoiled Straw or weeds as will not do for food, must serve for the Stables; and the first, that is leaves and Corn Stalks, is all that can be applied to the Pens. To do this work effectually, let the Corn stalks be cut down by a few careful people with sharp hoes, so low as never to be in the way of Scythes at harvest; and whenever the Wheat will admit Carts to run on it without injury, to bring them off, & stack them near the Farm Pens. In like

manner let the People, with their blankets go every evening, or as often as occasion may require, to the nearest wood and fill them with leaves for the purposes abovementioned; bottoming the beds with Corn Stalks, and covering them thick with leaves. A measure of this sort will be—if strictly attended to, and punctually performed, of great utility in every point of view. It will save food, Make the Cattle lay warm and comfortable, and produce much manure. The Hogs also in pens must be well bedded in leaves.
Fencing
As stock of no kind, according to this plan, will be suffered to run on the arable fields, or Clover lots (except Sheep, in the day, on the Rye field, as has been mentioned before) partition fences between the fields until they can be raised of Quicks, may be dispens’d with—But it is of great importance that all the exterior or outer fences, should be substantially good; and those also wch divide the Common, or Woodland Pasture, from the fields and Clover Lots are to be very respectable.
To accomplish this desirable object in as short a time as possible, and with the smallest expence of timber—the Post & Rail fence which runs from the Negro quarters or rather from the corner of the lot enclosing them up to the division between fields No. 7 & No. 8 may be placed on the Bank (which must be raised higher) that runs from thence (where it was burnt) to the Creek. In like manner the fence from the gate which opens into No. 2, quite down to the River, along the Cedar, hedge Row—as also those Rails which are between No. 1 & 2 and between No. 2 & 3 may all be taken away and applied to the outer fences, & the fences of the lanes from the Barn into the Woodland Pasture, and from the former (the Barn) into No. 5; for the fences of all these lanes must be good, as the Stock must have a free and uninterrupted passage along them, at all times, from the Barnyard to the Woodland Pasture.
One of the gates near the Fodder house, may be moved up to the range of the lane, by the gate, near that which leads into field No. 2; and the other may be placed at the other end of the lane, by the Negro quarters: and so long as Mr Mason’s old field remains uninclosed the outer gate into Field No. 8 wd stand better in the Fence which runs from the division between fields No. 7 & 8 to the Creek than where it now is.
All the fen[cin]g from the last mentioned place, (between me

& Mr Mason) until it joins Mr Lears Farm, and thence with the line between him & me, until it comes to the River, will require to be substantially good; at its termination on the river, dependance must be placed in a Water fence—for, if made of common Rails, they would be carried off by boatmen for fire-wood. The fences seperating fields No. 1 and No. 8 from the woodland pasture must also be made good, to prevent depredations on the fields by my own stock.
Crops &ca—for—1801
No. 5—Is to be in Corn, and to be invariable in that article. It is to be planted (if drills are thought to be ineligable until the ground is much improved) in Rows 6 feet by 4 or 7 feet by 3½; the wide part open to the South. These hills are to be manured as highly as the means will admit; and the Corn planted every year in the middle of the Rows of the preceeding year; by doing which, and mixing the Manure and Earth by the Plow & other workings, the whole in time, will be enriched.
The washed and gullied parts of this field should be levelled, & as much improved as possible—or left uncultivated. Although it is more broken than some of the other fields, it has its advantages. 1st it has several Inlets extending into it with easy assents therefrom—2d it is convenient to the Mud in the bed of the Creek whensoever (by means of the Scow) resort is had thereto—and good landing places—and thirdly, it is as near to the Barn as any other (when a bridge and causeway is made over the Spring branch.)—To these may be added, that it is more remote from Squirrels than any other.
No. 6 & 7—Or such part thereof as is not so much washed & gullied as to render plowing ineligable, are to be fallowed for wheat—One of which, if both cannot, is to have the stubble plowed in and sown with Rye; and the low, & strong parts to have Timothy or Orchard grass-seeds—perhaps both, in different places, sprinkled over them for the purpose of raising Seed. On the Rye pasture the Sheep are to be fed in winter & Spring, and treated in all respects as directed in the case of No. 3 in 1800.
In the years 1802, 1803, & so on
The Corn ground, remaining the same, two fields in following numbers, will be fallowed for Wheat; and treated in all respects as mentioned above. And if Pumpkins—Simlins[—]Turnips—Pease—and such like growths are found beneficial to the land, or

useful and profitable for Stock, ground may readily be found for them.
These are the great out lines of a Plan, and the operations of it, for the next year, and for years to come, for River Farm. The necessary arrangements, and all the preparatory measures for carrying it into effect, ought to be adopted without delay, and invariably pursued. Smaller matters may, and undoubtedly will, occur occasionally; but none, it is presumed, that can militate against it materially.
To carry it into effect advantageously, it becomes the indispensable duty of him who is employed to overlook & conduct the operations, to take a prospective, and comprehensive view of the whole business which is laid before him, that the several parts thereof may be so ordered and arranged, as that one sort of work may follow another sort in proper Succession, and without loss of labour, or of time; for nothing is a greater waste of the latter, and consequently of the former (time producing labour, and labour money—) than shifting from one thing to another before it is finished; as if chance, or the impulse of the moment, not judgm[en]t and foresight, directed the measure. It will be acknowledged that weather, and other circumstances may, at times, interrupt a regular course of proceedings; but if a plan is well digested beforehand, they cannot interfere long, with a man who is acquainted with the nature of the business, and the Crops he is to attend to.
Every attentive, and discerning person, who has the whole business of the year laid before him, and is acquainted with the nature of the work, can be at no loss to lay it out to advantage. He will know that there are many things wch can be accomplished in winter as well as in summer—others, that spring, summer and Autumn only are fit for. In a word, to use the Wiseman’s saying “that there is a time, and a season for all things” and that, unless they are embraced, nothing will thrive; or go on smoothly. There are many sorts of Indoors work which can be executed in Hail, rain or Snow, as well as in sunshine; and if they are set about in fair weather (unless there be a necessity for it) there will be nothing to do in foul weather; the people therefore must be idle. The man of prudence & foresight, will always keep these things in view, and order his work accordingly; so as to suffer no waste of time, or idleness. The same observations apply with equal force to frozen

ground; and grounds too wet to work in, or if worked, will be injured thereby. These observations might be spun to a greater length, but they are sufficient to produce reflexion, and reflection with Industry, and proper attention, will produce the end that is to be wished.
There is one thing however I cannot forbear to add—and in strong terms; it is, that whenever I order a thing to be done, it must be done; or a reason given at the time, or as soon as the impracticability is discovered, why it cannot; which will produce a countermand, or change. But it is not for the person receiving the order, to suspend or dispense with its execution; and after it has been supposed to have gone into effect, for me to be told that nothing has been done in it; that it will be done; or that it could not be done; either of these is unpleasant, and disagreeable to me having been accustomed all my life to more regularity, and punctuality, and know that nothing but System & method is required to accomplish all reasonable requests.
Go: Washington
Mount Vernon December 10th 1799
Union-Farm
Crops for, and operations thereon in 1800
Field No. 1—Is now sown with Wheat, to be harvested in 1800. The stubble of which is to be immediately ploughed in, and rye sowed thereon for a Sheep pasture; Grass-seeds must be sown therewith on such parts as will yield grass for seed, to supply my own wants, and the market, so far as it can be spared. This field after the Rye has been eaten off by the sheep, is to be reined up from Stock of all kinds, and nothing suffered to run thereon until it comes, in course, to be cultivated, in the regular rotine of Crops.
No. 2—Will be in Corn, and although but an indifferent field, washed in some places—gullied in others, and rich in none; is, all things considered, best to be appropriated, constantly for this Crop. 1st & primarily, because it is most contiguous to the Barn, and the Corn therein more easily secured, & attended to; 2nd because it is as handy to the mud from the Pocosons—and the bed of the Creek—as any other, to mix in a compost—and more convenient to the manure from the Farm yard & stables—3dly because it is entirely out of the reach of squirrels—and 4thly because it is hoped, and expected, that from the manner of treating it, that it will be so much amended as to become more & more productive

every year, and the impoverished places, if not restored to some degree of fertility, prevented from getting worse, and becoming such eye sores as they now are.
The corn will be planted in Rows, 6 feet by 4—or 7 by 3½; the wide part open to the South, and must be as highly manured in the hill as the means on the Farm (respect being had to other species of Crops) will admit. The Rows of the succeeding year, will be in the middle of the last, & alternately shifted; by which, & the workings the field will yearly receive, the whole will be enrichened. and it is hoped restored.
No. 3—As No. 2 is to be appropriated as a standing field for Corn, and of course cannot be sown with Wheat in the autumn of 1800; This field—that is No. 3, ought, if it be practicable, to be fallowed, and sown with that article—otherwise the Farm will produce no Wheat the following year, and the Stock must suffer for want of the Straw. and is to be treated in every respect as has been directed for No. 1—that is, the stubble to be plowed in immediately after harvest and Rye sowed thereon, with grass-seeds where the soil is strong enough to rear them for the purpose of producing seed again.
No. 4—The part thereof which lyes No. E[as]t of the Meadow (commonly called Manleys field) is to remain well inclosed, and no stock suffered to run thereon until it comes in rotation to be fallowed for Wheat in 1801. The other part of the same No. 4, is to be equally well enclosed, and reined up from Stock; and except the part along muddy hole branch (that is to be added to No. 5 in order to supply the deficiency occasioned by taking Clover lot No. 2 from it) is to be planted with Peach trees at 16½ feet asunder, except so much of it as lays flat, by the gate on the Mill Road, which, if properly prepared, it is supposed would bring grass—and on that account to be planted at double that distance, viz.—33 feet a part. What is here meant by enclosing this part of No. 4 well, is, that the outer fence shall be secure—for it will remain as now, undivided from No. 3, otherwise than by the Branch.
No. 5—Is also to be kept from Stock; and when it comes in course to be fallowed for Wheat, is to have the addition above mentioned (along the Branch) added thereto, and sown in this Article.
No. 6—Will receive such an addition to its size from No. 7, as

will make it, exclusive of the Lot for Clover, Lucern, &ca, of equal size thereto. Part of this field is now sown with, and will be in wheat in 1800; Part will be in Oats, particularly where the Pease grow; and all that part of it, and No. 7 also, which lyes low from the meadow fence by the Overseers house, quite up to the head springs of the branch (reclaimed in the spring) is to be planted with rare ripe Corn—and in the Fall, to be treated, in every respect as the great meadow at this Farm (but at an earlier period) has been this year. For although I am not sanguine enough to expect that it will make good Mowing meadow I shall be much disappointed if it does not produce grass, yielding a good deal of Seed; which (until the fields come into cultivation in regular rotation, and afterwards, if it answers expectation) will be an annual profit without any other labour than gathering of it. The other part of No. 6 which will be taken from No. 7 laying South of this low ground, between it and No. ⟨1⟩ might, if it does not involve too much Ploughing, be put in Corn also. but this is a measure which will require consideration, and probably must depend upon circumstances. The poor and washed parts of No. 6 must remain uncultivated; but ought, [if] it be practicable, to be levelled, Harrowed, and trash of some kind to be thrown thereon, as will keep them from growing worse.
No. 7—Some part of this field may be sown with Buckwheat (in no great quantity) and a part may be planted with the Yateman Pease in hills—both for a Crop; some of the other kind of Pease may be sown Broadcast and mowed at a proper season for the Stock. The rest of the ground by laying uncultivated, & nothing running thereon, will be encreasing in strength while idle.
Clover & Lots
No. 1—Next the Overseer’s house—same side of the lane (excepting the ground now in, and designed for Lucern, South of the slash by the Barn, & two acres where the Turnips grew or at the other end for experiments) is to be in Oats, and to be sown with Clover Seed.
No. 2—Opposite thereto, and at present part of No. 5, is to be well manured, and planted with Potatoes; whether in Hills, or Drills, may be considered.
No. 3—May receive Pumpkins—Simlins—Turnips and Mellons, there being no sown grass remaining on it; and the manure

for, and shade occasion by, these vines, together with the working the lot will get, will be of Service instead of a detriment to the Potatoe Crop wch will follow.
No. 4—Is to remain in Clover until, by rotation, it comes into Potatoes again.
The Rotation for these Lots
Are, uniformly to be—1st Potatoes, highly manured. 2d Oats, and Clover sown therewith; 3d Clover; 4th Clover. Then to begin again with Potatoes—and proceed as before.
The present Clover Lots must be plastered.
All green sward, rough ground, or that which is heavily covered with Weeds, bottle brush grass, and such things as by being turned in, will ferment, putrify and ameliorate the soil, should be plowed in, in Autumn, and at such times in Winter as can be done while the ground is dry, and in condition for working.
Pasture Ground
As Stock of all sorts, except Sheep upon the Rye, are to be excluded from the Arable fields and Clover Lots, resort must be had to the Woodland and unreclaimed swamps therein for Pasture for them (the Lane up to the Barn will serve for Calves); and they will be provided, by a Fence extending from the So. West Corner of Muddy hole field (No. 2) to the So. E[as]t corner of Dogue run field (No. 4) leaving all South of it for this Farm; as the North part will be for Muddy hole Farm—and as it will be for the mutual benefit of both Farms⟨,⟩ the fence must be erected at the joint expence of both.
Fencing.
The one just mentioned must be compleated in the course of the Winter; and every possible exertion to strength, and render substantially good, the whole of the exterior or outer fence of the Farm. To do which, and to avoid all unnecessary consumption of timber, the partition fence between the fields No. 6 & 7, as it now stands, quite up to the Woods, and thence to the fence leading from the Ferry to the Mill road (from the Mansion house) may be taken away, and applied to that fence, and to the trunnel fence on the Mill road, where they unite, until it comes to the Meadow fence at the bridge; leaving the fields No. 6 & 7, and the woodland adjoining, under one inclosure. In like manner, the fences dividing No. 1 from 2 and No. 2 from 3 may be used for a fence around the Creek, until it unites with that opposite to the Mill house; without

which, neither of those fields will be secure; as Hogs have been taught, or of themselves have learnt, to cross the Creek in pursuit of food; and for strengthening effectually the fence from the Plank bridge by the Barn lane to the Branch opposite to the Mill house, new rails must be got in the nearest wood between the Mill Road & the road leading to the Gumspring. The West fence of No. 5 must, next year, or as soon as it can be accomplished, be removed across the branch, and placed in a line with the new ditch fence of the lower meadow, until it comes in range with the South line of the said field—and until a fence is run from the end thereof to the nearest part of the outer fence opposite to the Mill, and a second gate established thereat—Or that, that intercourse between the Barn and Mill is effectually barred (which would be the cheapest, and by odds the most convenient mode) there would be no security for any Crop growing in fields No. 1 [,] 2 or 3 as leaving the gate by the Mill run open, only five minutes, might deluge the whole with the Hogs at that place; which might be in them a night or two, perhaps more, before they were discovered, and do irreparable damage. Indeed the latter mode has so much the advantage of the former, especially as my intercourse with the Mill will, in a great measure cease, that I see no cause to hesitate a moment in adopting it; and to prevent opening the fence where the gate now is, a deep ditch & high bank, would be necessary (from a distance below, to the foot of the hill above, if not quite up to the Meadow)—One, among other advantages resulting from this measure would be, that the West, and even South fence of No. 5 might, if occasion required it, be applied, instead of New rails, in making the fence from the meadow towards the Mill & around the Creek more substantial: for it must be repeated again, that as there will be few, or no inner fences, the outer ones must be unassailable to the most vicious Stock.
The fences that are already around the Meadows may remain, but there is no occasion for their being formidable—To guard them against hogs if any should, by chance get through the outer fence, is all that would be necessary.
Meadows
The large Meadow below the Barn lane—and half of that above the lane, have had every thing done for them that is requisite; except manuring, when necessary, & the means are to be had. The remaining part of the last mentioned meadow above must receive

a compleat Summer fallow, to cleanse it of rubbish of all sorts and to be sown in proper Season with Timothy, with a protecting crop of Rye for soiling the working mules &ca in the Spring. Although I may find myself mistaken, I am inclined to put the other prong of this swamp, running through No. 6 and heading in No. 7 into meadow and have, for this reason, directed already, the mode to be pursued for accomplishing it. Next to this, let as much of the Inlet in No. 2 as can be laid dry enough for Corn, be planted therewith, in order to eradicate the wild growth; when this is effected, lay it to grass. As the fields come round, the unreclaimed Inlets may be prepared for Grass, if circumstances, & the force of the Farm will admit of it; of these, there is one besides a swamp, in No. 3, which is susceptible of being converted into good grass ground: And the flat & low ground (in West) No. 4, it is presumed, wd bring grass also. Whether the part proposed to be added to field No. 5 had better be retained for Arable uses, or laid to Meadow can be determined better after it is cleared, and cleansed of the wild growth, than now. But the Inlets at the Ferry between the dwelling & Fish houses, might, by a small change of the Fence from the gate of No. 1, be thrown into that Field, and brought into excellent meadow at very little expence, whensoever time & labour can be afforded for this purpose. To dwell on the advantages of meadow, would be a mere waste of time; as the produce is always in demand, in the Market & for my own purposes; and obtained at no other expence than that of cutting the grass and making it into Hay.
Crops—&ca for—1801
No. 2—Being the field appropriated for Corn, will be planted with this article accordingly; as already directed for 1800. The poor and washed parts continuing to receive all the aids that can be given to them.
No. 3—Supposing it to have been fallowed and sown the year before, will, this year, produce a crop of Wheat; the stubble of which, immediately after harvest, is to be turned in, sown with Rye for the benefit of sheep, in the day, during winter and Spring, but to be housed at Night. All the low and rich spots, capable of producing grass must be sown with Timothy or Orchard grass seeds for the purpose of supplying seeds again; And a part of the field may be reserved for a Rye Crop, or the Sheep taken off early

enough for the whole to yield enough of this grain to pay for the Harvesting of it.
No. 4 & 5—That part of No. 4 which lays next to the Mill, is, as has been directed already, to be planted with Peach trees; the other part (called Manleys field[)], with all that can be added to it (not exceeding 40 Acres) of Woodland adjoining No. 6, and the upper meadow, below the plank bridge is to be fallowed for Wheat; As No. 5 also is to be, with the addition at the West end, taken from No. 4. And both of them if it can be accomplished, but one certainly, must have the Stubble when the wheat comes of sowed with Rye (for the Sheep) and with grass seeds, upon low & Rich places, for the purpose of raising seed; & to be treated in all other respects as has been directed for number 3.
The reason for preferring an addition to No. 4 from the woods East of the Meadow (although the land is of inferior quality) is, because it requires no additional fencing, for the same fence that incloses No. 6 & 7 encompasses this also; because it will be more convenient for supplying the Mansion with fire wood; and because it will give a better form, & appearance to the Farm than breaking into the Woodland on the North side of the Mill Road.
Crops for 1802. 1803. & so on
The Corn ground remaining the same always, two fields in following numbers will every year be fallowed for wheat; and treated in all respects as hath been mentioned before. And if Pumpkins—Simlins[—]Turnips—and such like growths are found beneficial to the land, or useful & profitable for Stock, places enough may be found to raise them in.
All unnecessary Wood is to be cut down & removed from the fields as they are cultivated in Rotation.
Mud & rich earth—for—Compost
Penning Cattle, & folding Sheep
Feeding
Stables—& Farm Pens
Are all to be managed precisely as is directed for River Farm.
Muddy hole
Farm Crops for, and operations thereon, in 1800
Field No. 1—Is to remain uncultivated; to be kept well Inclosed; and Stock of no kind be suffd to feed thereon.
No. 2—All the hollows therein, and low parts thereof, are to be sown with Oats, and the best part of them, with Grass-seeds; and

nothing permitted to run thereon. The washed & gullied parts of it ought to be levelled, & smoothed; and as far as it can be accomplished, covered with litter, straw, weeds, Corn stalks, or any other kind of vegitable rubbish, to bind together, and to prevent the Earth from gullying.
No. 3—All the ground that can be cleared in this field, of the Wood, within the fence, is to be planted with Corn; and some of the adjacent ground, if it be thought eligable, is to be added thereto for this article also. The ground now in wheat in this field, is, immediately after harvest, to be plowed up, & sown with Buckwheat for a Crop: such other parts of it as will produce them, is to be planted with Pease, Pumpkins, Simlins, Turnips, and such like things as may be useful for Stock. The poor parts are to remain untouched; and such other parts as are washed & gullied, are to be treated in all respects as directed above, for No. 2. The Meadow (already in Timothy) and so much of the swamp as can be reclaimed, must be appropriated to Grass; and the wheat ground on the North of it, when sown with Buckwheat, is to receive Timothy seed also.
No. 4—This field is already in wheat, and a part near the Barn, and some of the lowest, and strongest spots in other places of it, may have orchard grass-seeds sown thereon, in March, for the purpose of raising seed; as the field will be kept from Stock.
No. 5—Will be in Corn, and sowed with Wheat or Rye, as shall be deemed most eligable, at the time.
No. 6—Ought, if it could be accomplished, to be fallowed for Wheat; if not, to be enclosed, & reined up from Stock.
No. 7—Is too much exhausted to be longer cultivated. It may, therefore, be either thrown into the great woodland Pasture designed for the Mansion house, East of the new road, or—reserved as a Sheep and calf pasture for this Farm; as there will be no Rye sown for this purpose, on Wheat Stubble, on Acct of the Peach trees which are planted in the fields, & would be injured thereby, until they are so grown as to be out of their reach.
To supply the place of this field, as much land ought to be cleared, adjoin[in]g to the present No. 3, on the south side thereof, and west of the New road, as will make it large enough to be divided into two fields to be called 3 & 4; and this, it is presumed may be accomplished by the time No. 7 would be required, according to the regular rotation, for cultivation. If it could be prepared

for Corn against the year 1801, it would be still more desirable; as it would give more respite to the older field.
Clover Lots
No. 1—Will be in Potatoes. to be highly manured before they are planted; and this had better be in Hills, than in Drills.
No. 2—Is now in American Clover. From which all the seed that it will afford, must be saved.
No. 3—Is in common (red) Clover, and is to remain so, until it comes into Potatoes again.
No. 4—Will be in Oats, and is to be sown in Clover⟨—⟩all the Lots now in Clover are to be man[ure]d with Plast⟨er⟩.
The Rotation for these Lots
Invariably is to be—1st Potatoes, highly manured; 2d—Oats, and Clover sown therewith; 3d, Clover; 4⟨th⟩ Clover; and then to begin again with Potatoes, and proceed as before.
All Rough ground, ground covered with weeds, bottle brush-grass, and such like growths, is to be plowed in Autumn, and in winter when it will admit of it, without injury; as well for the purpose of turning in, and rotting such stuff, thereby ameliorating the soil; as to facilitate the operations of the Spring; which, oftentimes is wet, & unfavorable for Plowing.
Fencing
The outer fences of this Farm, like all the others, ought to be, not only repaired, but made substantially good; and a lane between the present fields numbered 5 & 6, to be established; or nothing growing therein will be secure. To effect this, as no stock will be suffered (after the present Winter) to run on any of the fields, the Rails of the partition fences between them, may be applied in the most convenient and beneficial manner to this purpose. For instance—the fence between No. 4 and 5 may contribute to the Lane on the Mill road and to strengthen the fence along the Gumspring road, from the Corner of No. 4, at the New Ditch; and if what is now No. 7, is not retained for a Pasture, as beforementioned, the fence from the gate by No. 4 to the Creek, might also be removed to the nearest fences that would need Aid. But I think it had better remain, not only for the purpose of a distinct pasture, but as a further security to the Woodland pasture on the Creek: for if these two were thrown into one, and the gate at the Gum Spring to remain the only bar to Ingress & Regress, there would be no security for my own Stock within, or against my Neighbours

without. The rails between No. 2 & 3 might, in like manner be applied to the repairing of the outer fence of No. 2, from its junction with No. 1 until it meets the branch, where the grubbing has been. And for the outer fence of No. 6, from the New Post & Rail corner by the Spring, to the old Post & Rail fence betwn Mrs Peake & me, New rails must be got from the Wood.
And whereas it is proposed to keep Stock of all kinds from running on the arable fields, it becomes necessary to provide other range for them during the months they are admitted to Pasture, that is to say, from the beginning of May, until the first of November—accordingly, a Woodland Pasture must be provided: to do which, a good and substantial fence (with a Gate, on the Road) must be run from the So. West Corner of Field No. 2 at this Farm, to the So. E[as]t corner of field No. 4 at Dogue run; Giving to Muddy hole Farm, all that part which lays on the No. of the said fence; and to Union Farm, that which is to the South of it. This division of the Woods Eastward of Dogue run, will not deprive that Farm of an ample woodland Pasture, formed by the Mill Swamp and the Woods between No. 3 & No. 7; making together 200 acres, of better herbage ground, than the other two woodland Pastures united. Especially too as all the hogs of that Farm will, it is presumed, be raised at the Mill; where a place is allotted for them to run in.
For the purpose of erecting this fence, the force of Union Farm and Muddy hole, must assist each other, as it will be for the mutual convenience and benefit of both places.
Crops &ca for 1801
If the land on the new road, South of field No. 3 can be cleared of the wood, in the course of next year, and the spring of 1801, so as to make two fields of No. 3, all the south Moiety thereof will be appropriated to Corn, that year: but if this should be beyond the means of accomplishment—then, and in that case, the two parts of No. 1 (on both sides the Road) ⟨is⟩ to be planted therewith, 6 by 4, or 7 by 3½ feet, and be manured in the Hill.
Farther Directions, it would be uncertain, and unnecessary to give, at present, as fallowing for Winter grain in any of the present fields, for the year 1801 must be contingent; depending, principally, upon the progress which is made in opening of new land.
and the same observations are equally applicable to the Crops—and operations for the years 1802, 1803 and so on.

Mud & rich earth—for—Compost Penning Cattle, & folding Sheep Feeding
Stables—&—Farm Pens
Are all to be managed precisely as is directed for River Farm; or—as nearly so, as the different circumstances of the Farms will admit.
Mount Vernon December 10th 1799
Go: Washington
